STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Kevin Scott Jordan,
Petitioner Below, Petitioner                                                       FILED
                                                                                  October 1, 2013
                                                                              RORY L. PERRY II, CLERK
vs) No. 12-1015 (Wood County 09-P-45)                                       SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

David Ballard, Warden,
Respondent Below, Respondent

                                 MEMORANDUM DECISION

        Petitioner Kevin Scott Jordan, by counsel Michael Farnsworth Jr., appeals the Circuit
Court of Wood County’s order entered on June 6, 2012, denying his amended petition for writ of
habeas corpus. Respondent Warden David Ballard, by counsel Marland Turner, filed a response
in support of the circuit court’s decision, to which petitioner replied. On appeal, petitioner
alleges that the circuit court erred in denying his amended petition for writ of habeas corpus
because he was improperly convicted of forgery of a public document, the jury was improperly
instructed, and he received ineffective assistance of counsel.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In April of 2006, petitioner and his co-defendant robbed an elderly man with the threat of
violence. Following an investigation, petitioner was arrested. At the time of petitioner’s arrest he
provided a fake name and signed three separate fingerprint cards with that false name. As a
result, petitioner was indicted in September of 2006 on one count of first degree robbery in
violation of West Virginia Code § 61-2-12; one count of conspiracy to commit first degree
robbery in violation of West Virginia Code § 61-10-31; three counts of forgery of a public
record, certificate, return or attestation of court or officer in violation of West Virginia Code §
61-4-1; and three counts of forgery in violation of West Virginia Code § 61-4-5. Following a
two-day jury trial in December of 2006, petitioner was convicted on all counts. Petitioner was
sentenced to a term of incarceration of fifty years for first degree robbery, plus an additional five
years on a recidivist information filed against petitioner. Additionally, petitioner was sentenced
to a term of incarceration of one to five years for conspiracy to commit first degree robbery and
two to ten years for each of the three counts of forgery of a public record. Petitioner’s sentences
for forgery of a public record were to be served concurrently with each other, but consecutive to
the first degree robbery and conspiracy charges. Petitioner filed his pro se petition for writ of
habeas corpus in March of 2009. After the appointment of counsel, petitioner filed his amended
petition for writ of habeas corpus on March 1, 2010. After conducting two omnibus evidentiary
hearings in an effort to allow both parties to properly present arguments, the circuit court entered

                                                     1


its order denying petitioner’s amended petition for habeas relief on June 6, 2012. This appeal
followed.

         Petitioner raises three assignments of error on appeal. First, petitioner argues that a plain
reading of West Virginia Code §§ 61-4-1 and 61-4-5 show that the legislature intended to create
two separate and distinct crimes: forgery of a public document, and forgery. Petitioner also
argues that the circuit court erred because it incorrectly interpreted West Virginia Code § 61-4-1
to include the preparation or alteration of a fingerprint card. Petitioner argues that the indictment
for forgery of a public record, certificate, return or attestation of court or officer was defective
because it did not allege how a fingerprint card was a public record, certificate, return or
attestation of court or officer.

         Second, petitioner argues that the circuit court improperly interpreted West Virginia Code
§ 61-4-1 and improperly instructed the jury that signing a fingerprint card with a false name was
sufficient to constitute the counterfeit production of a public record, certificate, return, or
attestation of a public officer. Finally, petitioner argues that he received ineffective assistance of
counsel because his trial counsel failed to adequately communicate and render legal advice
regarding the plea offer made by the State.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

         After careful consideration of the parties’ arguments, this Court concludes that the circuit
court did not abuse its discretion in denying the amended petition for writ of habeas corpus. The
circuit court’s order reflects its thorough findings of fact and conclusions of law concerning
petitioner’s arguments raised on appeal. A review of the entire record supports that the circuit
court did not improperly interpret West Virginia Code §§ 61-4-1 and 61-4-5. The circuit court’s
jury instruction followed the language of the relevant statutes. Finally, petitioner did not receive
ineffective assistance of counsel. Petitioner represents that he discussed the plea offer with his
attorney. Additionally, petitioner’s trial attorney testified that she discussed the plea agreement
with petitioner on two different occasions. The record on appeal does not support petitioner’s
assignments of error. Having reviewed the circuit court’s “Amended Order Denying Petition For
Habeas Corpus Relief” entered on June 6, 2012, we hereby adopt and incorporate the circuit
court’s well-reasoned findings and conclusions as to the assignments of error raised in this
appeal. The Clerk is directed to attach a copy of the circuit court’s order to this memorandum
decision.



                                                      2


       For the foregoing reasons, we affirm.


                                                     Affirmed.

ISSUED: October 1, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                               3